                  Case 1:16-cv-02242-VEC Document 169
                                                  168 Filed 12/01/20
                                                            11/30/20 Page 1 of 2


                                                         MEMO ENDORSED                                                      Daniel J. Fox
                                                                                                             77 Water Street, Suite 2100
                                                                                                             New York, New York 10005
                                                                                                           Daniel.Fox@lewisbrisbois.com
                                                                                                                    Direct: 212.845.9001



                                                                                 USDC SDNY
                                                                                 DOCUMENT
    November 30, 2020                                                            ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 12/1/2020

   Via ECF

   Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

                Re:       Edmondson, et al. v. RCI Hospitality Holdings, Inc. et al.
                          Case No.: 16-cv-2242 (VEC)

   Dear Judge Caproni:

           We represent defendants RCI Hospitality Holdings, Inc., Peregrine Enterprises, Inc., RCI
   Dining Services (37th Street), Inc., and Eric Langan (collectively “Defendants”) in connection with
   the above-referenced lawsuit. We submit this letter jointly with Plaintiffs’ counsel to request a new
   briefing schedule for the parties’ planned motions for summary judgment.

          As you may recall, at the parties’ request, Your Honor referred this matter to a settlement
   conference before Magistrate Judge Cave. The conference extended over two days in November.
   Although the parties negotiated in good faith, we were unable to bridge the gap and resolve the
   case. We therefore have no choice but to proceed with dispositive motion practice.

           Counsel for the parties recently conferred and agreed to a briefing schedule that closely
   aligns to the filing time frames that were previously established and endorsed by Your Honor.

                          Nature of Filing                                   Proposed Deadline

                          Motions for summary judgment                       February 12, 2021

                          Opposition to motions                              April 9, 2021

                          Reply papers                                       May 14, 2021




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •    NEVADA   •   NEW JERSEY       •   NEW MEXICO     •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND      •   TEXAS   •   WASHINGTON      •   WEST VIRGINIA
   4846-5808-8147.1
             Case 1:16-cv-02242-VEC Document 169
                                             168 Filed 12/01/20
                                                       11/30/20 Page 2 of 2


November 30, 2020
Page 2



       The parties are available to participate in a pre-motion conference to the extent the Court
wishes to discuss the foregoing. Otherwise, it would be greatly appreciated if Your Honor would
endorse the within proposed briefing schedule for dispositive motion practice in this action.

         Thank you for your kind consideration of this matter.

                                               Respectfully submitted,

                                               /s/Daniel J. Fox

                                               Daniel J. Fox of
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

DJF
                                         Application GRANTED in part. Motions for summary
cc: All counsel of record via ECF        judgment are due on March 5, 2021. Oppositions are due on
                                         May 7, 2021. Reply papers are due on June 18, 2021. Due
                                         to this extended briefing schedule, there will be no extensions.
                                         SO ORDERED.




                                                                                   12/1/2020
                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         www.lewisbrisbois.com


4846-5808-8147.1
